Title: To Benjamin Franklin from Jonathan Williams, Jr., 26 May 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.—
Nantes May 26. 1779.—
I am much obliged to you for the kind Notice you were pleased to take of my little Fellow.— I may be partial but I think him the finest Lad I ever saw, and I shall take care to give such an Education & to impress his mind with such principles as will, I hope, prevent his being unworthy of the Blessing you were pleased to bestow upon him.— I had a Brother who bore your name, at about 9 years of age he fell thro’ the Ice in a large Pond, & was drowned.— Every Feature of my poor Brother & every one of his actions are revived in this charming Boy.
Please to let me know if you advanced any money on my accot & what Sum.—
I am just setting off to L’orient to dispatch the three Friends. I shall be glad if you will drop me a Line about the Anchors, as Mr Gourlade will no doubt ask me for the payment. The Balance of my accot I am ready to pay, but I think it is hard to be obliged to make an advance, which will only perhaps be another disputed article, to an already cruely disputed accot.—
I have at last obtained the Consent of 4 of the Gentlemen to sit on my accot, two of them who have been a long time at L’orient, I intend to bring back with me for that purpose.—
I am ever with the greatest Respect your dutifull & affectionate Kinsman
Jona Williams J
Please to direct to me about the Anchors under Cover to Mr Gourlade at L’orient.
 
Addressed: a monsieur / Monsieur Franklin / Ministre plenipotentiaire des / Etats Unis / en son Hotel / a Passy / prés / Paris
Notation: Jones Williams Nantes 26 may 1779.
